Citation Nr: 1438207	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Armed Forces Services Corporation


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to February 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record reflects that the Veteran cancelled his September 2012 Board hearing in Washington, DC.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.702 (2013).  This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records for the development of later claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to provide a VA examination.  The current treatment records show a sleep apnea diagnosis and treatment, and the Veteran has provided competent lay statements from his wife and fellow service members of certain symptoms beginning in service.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim.  These considerations satisfy the low threshold for obtaining an examination under VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include VA treatment records from the Atlanta VA Medical Center (Stockbridge CBOC) dated from August 2009 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has sleep apnea that manifested in or is otherwise related to his military service.  The examiner must consider the lay statements of record indicating that the Veteran experienced symptoms now attributable to sleep apnea during service (see, e.g., August 2009, March 2011 (with substantive appeal, VA Form 9), and June 2012 written statements), as well as the December 2008 VA treatment record noting possible sleep apnea and the January 2009 private treatment records (Dr. P.R.) diagnosing sleep apnea.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated, to include all evidence received since the February 2011 statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

